UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: June 30, 2011 Laurie D. Neat Capital International, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Rob Helm, Esq. Dechert LLP 1treet, N.W. Washington, DC 20006-2401 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Emerging Markets Growth FundSM [cover: global map] Annual report for the year ended June 30, 2011 Emerging Markets Growth Fund seeks long-term growth of capital and invests primarily in common stock and other equity securities of issuers in developing countries. Fund results shown in this report are for past periods and are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, please call 800/421-4989. Investing in developing markets involves risks, such as significant currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. Investments in developing markets have been more volatile than investments in developed markets, reflecting the greater uncertainties of investing in less established economies. Individuals investing in developing markets should have a long-term perspective and be able to tolerate potentially sharp declines in the value of their investments. Emerging Markets Growth Fund is a U.S.-domiciled open-end interval fund and redeems on a monthly basis as more fully described in its prospectus. Securities offered through American Funds Distributors,® Inc., member FINRA. Dear shareholders: Emerging markets equities ended the fiscal year with strong gains, supported by healthy corporate earnings, rising commodity prices and robust economic growth in several markets. For the 12-month period ended June 30, 2011, the net asset value of Emerging Markets Growth Fund rose 24.3% with dividends reinvested, compared with a 27.5% increase for its benchmark, the unmanaged MSCI Emerging Markets Investable Market Index (IMI). Commodity-rich Russia helped lead gains. Energy stocks climbed 30%, with earnings for the large oil producers supported by higher oil prices as public protests spread throughout the Middle East. WTI Cushing crude oil spot prices peaked at about $115 a barrel in April and stayed above $90 for the remainder of the period. The materials and industrials sectors also advanced sharply, bolstered by Asian petrochemicals companies as well as infrastructure-related firms in South Korea and Brazil. Consumer stocks jumped, especially shares of several Asian automakers. Technology had mixed results. Small- and mid-cap companies significantly outpaced megacap stocks. Market review Stocks registered steep gains in the first half of the fiscal year but lost momentum in the second, thwarted by a series of macroeconomic events, particularly in the developed world. The tsunami that devastated northeastern Japan in March temporarily shuttered factories and interrupted supply chains. Meanwhile, Greece’s struggle to implement an economic austerity package highlighted the heavy indebtedness of several southern European nations. As a range of economic indicators in developed markets — including the U.S. — slowed, investors began to question the viability of growth rates in export-oriented emerging markets economies. Rising oil prices fomented additional concerns about already high inflation figures in several developing markets. Monetary authorities balanced the need to sustain economic growth while reining in inflation, which inched above target in several cases. The International Monetary Fund forecast that emerging markets economies would grow 6.6% in 2011, compared with 7.4% in 2010, and that consumer prices in the developing world would rise an average of 6.9% in 2011. Food prices soared, with the Thomson Reuters/Jeffries CRB Agricultural Index jumping nearly 60% for the period. A severe drought in Russia destroyed about a third of the nation’s crops, prompting the government to ban grain exports. By early 2011, a series of harvest disruptions in several countries combined with elevated oil prices and accelerating demand had pushed global food prices to an all-time high, as measured by the FAO Food Price Index. [Begin Sidebar] Results at a glance For periods ended June 30, 2011, with distributions reinvested Total Returns Average annual total returns Lifetime (since 6 months 1 year 3 years 5 years 10 years 5/30/86) Emerging Markets Growth Fund % MSCI Emerging Markets IMI1,2 3 MSCI Emerging Markets Index2,4 3 1Returns for the MSCI Emerging Markets Investable Market Index (IMI) were calculated using the MSCI Emerging Markets Index with gross dividends from December 31, 1987 to December 31, 2000, and with net dividends from January 1, 2001 to November 30, 2007, and using the MSCI Emerging Markets IMI with net dividends thereafter. 2The indices are unmanaged and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3The MSCI Emerging Markets Index did not start until December 31, 1987. As a result, the International Finance Corporation (IFC) Global Composite Index was used in lieu of the MSCI Emerging Markets Index from May 30, 1986 to December 31, 1987. 4Reflects gross dividends through December 31, 2000 and net dividends thereafter. The total annual fund operating expense ratio was 0.68% as of the most recent fiscal year-end. Percentage changes for markets and sectors are based on the MSCI Emerging Markets Investable Market Index, with net dividends reinvested, and are for the period ended June 30, 2011, unless otherwise noted. All returns and stock prices are reflected in U.S. dollars, unless otherwise noted. [End Sidebar] Authorities employed a variety of measures to curb inflation, with central banks in China, India, Brazil, Taiwan and South Korea among those that raised key interest rates. China also steadily increased reserve requirements, while Brazil doubled taxes on consumer loans in April. Turkey introduced a less conventional policy in late 2010 when it lifted reserve requirements for banks while continuing to lower interest rates in an effort to stifle currency appreciation and capital inflows. Investor flows into dedicated emerging markets funds, which had surged to a record of more than $90 billion by the end of 2010, slowed in 2011, with outflows in the first six months of the year totaling about $12 billion. Most emerging markets currencies witnessed double-digit appreciations against the U.S. dollar, with the Brazilian real and South Korean won climbing 15% and 14%, respectively. The Turkish lira was a notable exception, falling 3%. Among energy stocks, Russian oil giant Gazprom rose 56% amid higher gas sales to Europe. Thai coal producer Banpu and China Shenhua Energy climbed 26% and 33%, respectively. However, oil heavyweight Petrobras advanced only 2% as investors worried about the Brazilian government’s increased influence after it raised its ownership stake and then forced the company to reduce fuel prices by as much as 10% in May. Shares of Indian petrochemicals behemoth Reliance Industries slid 13%, hurt by declining production. Higher commodities prices boosted shares of metals and mining producers. Brazilian iron ore producer Vale was among the market leaders, while a number of infrastructure-related stocks advanced in Brazil and Mexico. Meanwhile, rising consumer confidence and growing retail sales supported a range of consumer-related companies. Shares of automobile manufacturers Hyundai Motor and Kia Motors as well as auto parts manufacturer Hyundai Mobis surged, due in part to market share gains triggered by supply disruptions among Japanese automakers. [Begin Sidebar] 10 largest equity holdings Percent of price Percent of change for the net assets as 12 months ended of 6/30/11 6/30/11* LG Chem % % OAO Gazprom Samsung Electronics Bharti Airtel Bank of China –3.0 Taiwan Semiconductor Manufacturing CIMB Group Holdings Industrial and Commercial Bank of China China Shenhua Energy Telekomunikacja Polska Total % *The percent change is reflected in U.S. dollars. The actual gain or loss on the total position in the fund may differ from the percentage shown. [End Sidebar] Internet firms that cater to growing demand for newer products such as smartphones led the technology sector. Taiwan’s wireless phone producer HTC, which manufactures phones for Apple and sells its own brand of smartphones, soared more than 170%. Taiwan Semiconductor Manufacturing rose 35%, with the need for sophisticated chips used in smartphones and other devices boosting company profits. Samsung Electronics edged up nearly 24%, supported by smartphone sales, though demand for flat-screen televisions weakened. [Begin Sidebar] Where the fund’s assets were invested Percent of net assets MSCI EM IMI1 Value of holdings 6/30/11 6/30/09 6/30/10 12/31/10 6/30/11 6/30/11 Asia-Pacific China % $ Hong Kong — India Indonesia Malaysia Pakistan .1 .1 .1 .1 — Philippines .9 .9 .6 Singapore .8 .8 .8 — South Korea Sri Lanka .1 — Taiwan Thailand Vietnam .1 — Latin America Argentina .1 .1 — Brazil Chile .6 .5 .3 Colombia .2 — .3 .3 .8 Jamaica .1 — Mexico Peru .1 — — — .4 Uruguay — — .1 .1 — Eastern Europe and Middle East Czech Republic .8 .6 .6 .7 .4 Hungary .2 .1 .2 .3 .4 Israel .9 — Oman .1 .2 .2 .2 — Poland Russia Saudi Arabia — .3 .3 .6 — Turkey .6 United Arab Emirates — — .2 .2 — Africa Egypt .8 .1 .1 — .4 — Morocco .1 .1 .1 .1 .2 South Africa Other markets2 Australia .3 .6 .9 Austria — — .2 .2 Canada .3 .6 .8 Italy .5 — .1 .1 Netherlands .2 — Switzerland — — — .2 United Kingdom .3 United States of America .6 .8 .8 .9 Multinational .7 .6 .5 .3 Other3 Other assets less liabilities (short-term securities and forward currency contracts) Total net assets % $ 1A dash indicates that the market is not included in the index. Source: MSCI. 2Includes investments in companies incorporated in the region that have significant operations in emerging markets. 3Includes securities in initial period of acquisition. [End Sidebar] A number of telecommunication services providers saw modest returns compared to broader market gains. Among the exceptions were India’s Bharti Airtel and South Africa’s MTN, whose shares improved 58% and 63%, respectively, as they expanded their subscription bases, particularly in Africa. On a market basis, advances in China and India were subdued, as stricter monetary policies raised doubts about the sustainability of high growth rates and the potential implications for corporate earnings. Shares of Chinese companies most susceptible to tighter credit conditions posted weaker results, including financials, consumer and infrastructure-related stocks. The MSCI China IMI advanced 13%. Stocks were up just 6% in India, hurt by a series of corruption scandals that undermined investor confidence and inflationary pressures that dampened corporate earnings. [Begin Sidebar] Percent change in key markets* 12 months 6 months ended 6/30/11 ended 6/30/11 Expressed Expressed Expressed Expressed in U.S. in local in U.S. in local dollars currency dollars currency Asia-Pacific China % % –0.4
